Broyles, C. J.
1. In an action against accompany owning and operating a street railway, for damages for personal injuries resulting from a collision of a car of the railway with an automobile driven by the plaintiff, where a material issue was raised as to whether the plaintiff was intoxicated at the time of the collision, there was no error in admitting, over objection, evidence of his repeated drunkenness for some months, or even years, before and after the date of the collision. Enright v. Atlanta, 78 Ga. 288 (3). Nor in such a case was it error to admit, over objection, evidence that the plaintiff was tried and convicted for being drunk at the time of the collision, or that he had been tried and convicted of the same offense on other occasions before and after the collision. The decision in the case of Curtis v. Macon Ry. Co., 18 Ga. App. 145 (88 S. E. 997), in which a contrary ruling was rendered by two judges, is, on review thereof, overruled and will not be followed. Under the present ruling of this court the admission of the evidence as complained of in the motion for a new trial was not error for any reason assigned.
2. The verdict in favor of the defendant was authorized by the evidence, and the judge did not err in refusing to grant a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

J. D. Hughes, for plaintiff.
Ellis & Fowler, for defendant.